178 Ga. App. 267 (1986)
342 S.E.2d 753
MITCHELL et al.
v.
PURSER et al.
71600.
Court of Appeals of Georgia.
Decided March 12, 1986.
Eric L. Jones, for appellants.
Randall C. Sorenson, for appellees.
CARLEY, Judge.
From a judgment granting appellees visitation rights to their grandchild, appellants filed a direct appeal to the Supreme Court. *268 The Supreme Court transferred the case to this court. Pursuant to OCGA § 5-6-35 (a) (2), "[a]ppeals from judgments or orders in divorce, alimony, child custody, and other domestic relations cases . . ." must be sought by application. (Emphasis supplied.) "` "Visitation privileges are, of course, part of custody. [Cits.]"'" Tuttle v. Stauffer, 177 Ga. App. 112 (338 SE2d 544) (1985). Therefore, "the instant appeal is subject to OCGA § 5-6-35 and must be dismissed for failure to comply with the procedure established by that statute." Dudai v. Spisak, 170 Ga. App. 744 (318 SE2d 501) (1984).
Appeal dismissed. McMurray, P. J., and Pope, J., concur.